          Case 1:19-cv-01147-TNM Document 21 Filed 02/06/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF COLUMBIA
_______________________________________
                                       )
NATIONAL FAIR HOUSING ALLIANCE,        )
                          Plaintiff,   )
                                       )
             v.                        )                 Case No. 1:19-cv-01147-TNM
                                       )
EVOLVE, LLC,                           )
CHRISTOPHER SWANSON,                   )
                          Defendants.  )
_______________________________________)


              MOTION FOR EXTENSION OF TIME TO POSTPONE MEDIATION
        Defendants Evolve, LLC and Christopher Swanson, respectfully request a postponement of the

scheduled Mediation Session set for February 10, 2020. Defendant, Christopher Swanson, who has been

sued individually and as the owner/representative of defendant, Evolve, LLC is currently unavailable, out

of the country on extended travel for family reasons. Mr. Swanson lives in the Virgin Islands and his

participation is necessary for a successful mediation session. He will be able to travel to Washington DC

for mediation as early as February 26, 2020. We respectfully request a postponement of the mediation

until that time. We apologize for this late request and hope that the grant of this motion will not

inconvenience the Magistrate Judge or the opposing counsel.


        The undersigned counsel sought to gain consent for this motion, but despite an email message and

a phone call, was unable to reach Plaintiff’s counsel.


        WHEREFORE, for the reasons stated herein, undersigned counsel request that this Honorable

Court grant the instant motion and postpone the Mediation Session to a mutually convenient date.




                                                  Respectfully submitted,
February 6, 2019
                                                   /s/ David H. Dickieson_____
                                                  David H. Dickieson (DC Bar #321778)
         Case 1:19-cv-01147-TNM Document 21 Filed 02/06/20 Page 2 of 2



                                              SCHERTLER & ONORATO, LLP
                                              901 New York Avenue, NW, Suite 500W
                                              Washington, DC 20001
                                              (202) 628-4199

                                              Counsel for all Defendants



                                 CERTIFICATE OF SERVICE

       I, David H. Dickieson, hereby certify that on February 6, 2020, I caused the foregoing

Consent Motion to be electronically filed with the United States District Court for the District of

Columbia through the Court’s ECF service, thereby serving copies on all counsel of record.


                                                    /s/ David H. Dickieson
                                                David H. Dickieson
